Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is responsive to the amendment filed on 10/22/2021. 
Claims 1, 4, 8, 10 and 11 have been amended. 
Claims 2, 5-7, 9, 12-14 and 15-18 have been canceled. 
Claims 1, 3-4, 8, 10-11 and 19 are allowed.

Information Disclosure Statement

2. 	The information disclosure statement (IDS) filed on 09/08/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance

3. 	The claimed invention in view of the instant specification discloses a method and a system for determining signal rules of data for data annotation. The detailed implementation indicates: (1) A method for determining a signal rule of an assembly, comprising: determining data obtaining logic based on assembly model information corresponding to the assembly, wherein the data obtaining logic includes a to-be- obtained data object and an obtaining rule; (2) Determining at least one physical signal corresponding to the data obtaining logic, the 

Pertinent Art

4. 	Dubois et al, US 20150189005, discloses machine-to-machine service based on common data format, wherein the process comprises: establishing, by a device, a connection with a simple sensor device; receiving, by the device, sensor data from the simple sensor device via the connection; converting, by the device, the sensor data into common data of a common data format, wherein the common data includes metadata that supports an ontology; storing, by the device, the common data; and transmitting, by the device, the common data to a network device of a network.

5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404]. The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080]. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].

Hung Le 
02/24/2022